799 F.2d 236
Charlotte JAMES, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.Kathy BUTLER, Individually and as Surviving Wife and Heir ofEddy Butler, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.Susan B. CLARDY, Individually and as Natural Tutrix of theMinors, Bridget Marie Clardy and Kenneth Clardy,Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
Nos. 83-2276, 83-4522.
United States Court of Appeals,Fifth Circuit.
Sept. 12, 1986.

T. John Ward, Richard F. Hightower, Sharp, Ward, Ross, McDaniel & Starr, Longview, Tex., Old & Old, Mount Pleasant, Tex., for plaintiffs-appellants.
William J. Cornelius, Jr., Asst. U.S. Atty., Tyler, Tex., Thomas L. Jones, U.S. Dept. of Justice, Washington, D.C., Bob Wortham, U.S. Atty., Beaumont, Tex., for defendant-appellee.
Appeal from the United States District Court for the Western District of Louisiana.
Before CLARK, Chief Judge, and GOLDBERG, GEE, RUBIN, REAVLEY, POLITZ, RANDALL, JOHNSON, WILLIAMS, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS and HILL, Circuit Judges.*
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
PER CURIAM:


1
In accordance with the decision of the Supreme Court, --- U.S. ----, 106 S.Ct. 3116, 92 L.Ed.2d 483, which reversed our judgment and decision at 760 F.2d 590 (5th Cir.1985), we affirm the judgments of the district courts in these cases.



*
 Judge Jones was not a member of the court when this case was submitted to the court en banc and did not participate in this decision